Citation Nr: 0725423	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-16 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

An October 2002 rating decision, in pertinent part, denied 
the veteran's claim for service connection for hypertension 
as due to his service-connected psycho physiological 
gastrointestinal disorder manifested by abdominal pain.  The 
veteran perfected an appeal of the RO's determination.  
However, in a July 2007 signed statement, the veteran stated 
that "[t]here is no issue with [hypertension]".  The Board 
construes the veteran's statement as a withdrawal of his 
claim for service connection for hypertension.  It is also 
noted that the most recent communication from the appellant's 
representative has also dropped that issue.  As such, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2007 signed statement, the veteran requested to 
testify at Travel Board hearing via videoconference from 
Albany, New York.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a hearing 
consistent with his request.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a), (e) (2006).


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
Travel Board hearing in accordance with 
his request and other appropriate 
procedures.  It is noted that he requested 
a Travel Board hearing by "video 
conference from Albany, N.Y.", and 
efforts should be made to accommodate his 
request, if possible.  If not, he should 
be provided with available alternatives. 
Appropriate notification of the hearing 
should be given to the appellant and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



